PER CURIAM.
Terry Cassady appeals the trial court’s order which summarily denied his rule 3.850 motion for post-conviction relief. Because one of the issues which Cassady raises in his motion possesses merit, we must reverse the trial court’s order and remand for further proceedings consistent with this opinion.
After Cassady pled guilty to four counts of attempted sexual battery on a person under twelve years of age, the trial court sentenced him to four concurrent terms of 22 years incarceration followed by 15 years probation. *627The state properly concedes that this sentence is illegal because the four attempted sexual battery offenses are first-degree felonies punishable by a maximum of 30 years imprisonment. See § 777.04(4)(a), Fla.Stat. (1991).
Accordingly, we reverse the order denying Cassady’s motion for post-conviction relief and remand this cause to the trial court for further proceedings.
REMANDED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.